UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6347


MICHAEL ALAN CRUZEN,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00546-jlk-mfu)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael Alan Cruzen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Alan Cruzen, a federal prisoner, appeals the

district      court’s    order    denying        relief    on    his    motion         to   void

judgment      brought    under    Fed.      R.   Civ.     P.    60(b)       and   28    U.S.C.

§§ 1651, 2241 (2006).            We have reviewed the record and find no

reversible error.          Accordingly, we affirm the portion of the

district court’s order denying relief under Rule 60(b) and 28

U.S.C.    §§ 1651,      2241   for    the    reasons      stated       by    the   district

court.     See Cruzen v. United States, No. 7:08-cv-00546-jlk-mfu

(W.D. Va. Feb. 19, 2009).

              To the extent the district court properly considered

Cruzen’s motion under 28 U.S.C.A. § 2255 (West Supp. 2009) and

dismissed it for lack of jurisdiction, we conclude a certificate

of appealability should not issue.                  The order is not appealable

unless    a    circuit    justice      or    judge      issues     a    certificate           of

appealability.       28 U.S.C. § 2253(c)(1) (2006).                    A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional       claims      by   the    district      court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

                                             2
Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                       We have

independently reviewed the record and conclude that Cruzen has

not made the requisite showing.                Accordingly, we dismiss the

portion    of   the     appeal    construing    Cruzen’s     claims     under   28

U.S.C.A. § 2255.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately    presented    in   the    materials

before    the   court    and     argument   would   not    aid   the   decisional

process.

                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                        3